IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANDREW LLOYD,                            §
                                         §
       Defendant Below,                  §    No. 521, 2019
       Appellant,                        §
                                         §
       v.                                §    Court Below – Superior Court
                                         §    of the State of Delaware
STATE OF DELAWARE,                       §
                                         §    Cr. No. 1410016737 (N)
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: January 27, 2021
                           Decided: February 5, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      On this 5th day of February, 2021, the Court, having considered this matter on

the briefs filed by the parties and the record on appeal, has determined that the

judgment of the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its November 7, 2019 Order, which adopts the

May 20, 2019 Commissioner’s Report and Recommendation .

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Tamika R. Montgomery-Reeves
                                                   Justice